~J'

-ATTN:» Mr. Abel Acosta ' _
Clerk, Court of Criminal Appeals of Texas
P.O. Box‘12308 (Capitol Station)

'Austin, Texas 78701 yjfpkz

~ December [!_@`),EIEEDFN ` -
COURT QF CR|M|NAL. APPEALS

RE: Exparte Willie Donnell Beasley .
Trial Court Cause No. A-9192 .EC 23 2@1|5

-wrt. No. 11.721-
Abel Acos€a, Clerk
Dear Clerk:

Pléase be advised that after careful review of the records in this case,
it appears that the Court of Criminal Appeals may have abused its discretion
in delaying applicant motion for new trial. Due to the fac t that l73rd dis-
trict court has not denied said motion with the newly discovered evidence`
attached to it, neither have they had the opportunity to make its ruling'
or to hear the excuplatory evidence that was found outside of the records
after the applicant trial and appeal. Neither has the court had a opportunity
to consider applicant' s claim of ineffective assistance of counsel during
trial. The order to deny the motion for new trial was entered lO/28/15 and
this evidence unquestioadly establish applicant's innocence. And applicant‘
request this Court to withdraw said order and give the trial court the oppor-
tunity to hear and develope the records for this court to review and appeal

any denial by the trial court. And applicant has been denied substantial

right in which the ineerest of justice would allow this to grant relief to

applicant.' This Courts ruling was remature because the trial court has not

been able to look at the merits.

Respettfully submitted,

4 }Q,//¢>/.Q&/s - l ` /S/MM

Willie D. Beasley
#890844 '
Certificate of Service

. I, Willie D. Beasley, #890844, certify that a true and correct c opy
of the above and foregoing letter has been served on the Clerk Texas Court
of Criminal Appeals.

v Mr. Abel Acosta/ Clerk
-Court of Criminal Appeals of Texas
P.O. Box 12308 Capitol Station
Austin, Texas 787ll